                            Case 2:20-cv-02050-RFB-EJY Document 33 Filed 09/01/21 Page 1 of 2




                        1   F. Christopher Austin, Esq.
                            Nevada Bar No. 6559
                        2   caustin@weidemiller.com
                            R. Scott Weide, Esq.
                        3   Nevada Bar No. 5541
                            sweide@weidemiller.com
                        4   WEIDE & MILLER, LTD.
                            10655 Park Run Drive, Suite 100
                        5   Las Vegas, NV 89144
                            (702) 382-4804
                        6
                            Attorney for Defendant,
                        7   Hawk Technology Systems, LLC.
                        8                                UNITED STATES DISTRICT COURT
                        9
                                                                   DISTRICT OF NEVADA
                       10
                             DTiQ Technologies, Inc.,                            Case No.: 2:20-cv-02050
                       11
                                                      Plaintiff,                 JOINT STIPULATION TO STAY
                       12                                                        DISCOVERY AND STAY CASE
                                        v.
                       13                                                        DEADLINES
                             Hawk Technology Systems, LLC,
                       14
                                                      Defendant.
                       15

                       16
                                       Plaintiff DTiQ Technologies, Inc. and Defendant Hawk Technology Systems, LLC
                       17
                            stipulate to stay discovery (including any pending discovery deadlines) and stay the deadlines in
                       18
                            the Court’s scheduling order, See Dkt. 21 (scheduling order), until the Court rules upon
                       19   Defendant’s Rule 12 Motion to Dismiss for lack of personal jurisdiction, which was filed on
                       20   January 11, 2021. See Dkt. 11.
                       21              The parties are concurrently engaged in settlement discussions seeking to potentially

                       22   resolve this matter. This is the parties’ second stipulation to stay discovery and potentially modify
                            the deadlines in the scheduling order, and the stipulation is intended to preserve significant
                       23
                            resources of the parties and the Court, which constitutes good cause. If the Court grants
                       24
                            Defendant’s Motion to Dismiss, then this lawsuit will likely be dismissed. Thus, the parties ask
                       25   the Court to stay discovery (including any pending discovery deadlines) and stay the deadlines in
                       26   the scheduling order, so that if the Court grants the Motion to Dismiss, then the parties will not
                       27   have expended the significant resources that are required to comply with discovery and comply

                       28   with the scheduling order’s upcoming deadlines, such as deadlines on infringement contentions,
                            rsw-6144                                         1
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE,
      SUITE 1OO
     LAS VEGAS,
    NEVADA 89144
   (702) 382-4804
                            Case 2:20-cv-02050-RFB-EJY Document 33 Filed 09/01/21 Page 2 of 2




                        1   even as Defendant has filed no Answer or counterclaims, such as patent infringement, at this time.

                        2   The parties will apprise the Court without delay if settlement efforts are successful and conclusive
                            between them.
                        3

                        4

                        5
                            DATED: August 31, 2021.                              DATED: August 31, 2021.
                        6

                        7
                            Respectfully Submitted,                              Respectfully Submitted,
                        8

                        9   MASCHOFF BRENNAN                                     WEIDE & MILLER, LTD.

                       10   /s/ Robert Stewart                                   /s/ R. Scott Weide
                            Robert T. Stewart, Esq.                              F. Christopher Austin, Esq.
                       11   Jared J. Braithwaite, Esq.                           R. Scott Weide, Esq.
                            111 Main Street, Suite 600                           10655 Park Run Drive, Suite 100
                       12   Salt Lake, UT 84111                                  Las Vegas, NV 89144

                       13   Attorneys for Plaintiff                              Attorneys for Defendant
                            DTiQ Technologies, Inc.                              Hawk Technology Systems, LLC
                       14

                       15

                       16                                                 IT IS SO ORDERED
                       17
                                                                          ____________________________________
                       18                                                 UNITED STATES MAGISTRATE JUDGE
                       19                                                         September 1, 2021
                                                                          DATED: ___________________________
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                            rsw-6144                                         2
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE,
      SUITE 1OO
     LAS VEGAS,
    NEVADA 89144
   (702) 382-4804
